NUMBER 13-09-00467-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                             IN RE IN THE INTEREST OF J.L.L.


                               On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relators, Obed Jimenez and Debora Jimenez, filed a petition for writ of mandamus

by which they request this Court to direct respondent, the Honorable Ricardo Rodriguez,

presiding judge of the 92nd Judicial District Court of Hidalgo County, Texas, to reconsider

several rulings in a child-custody dispute. Relators also filed a request for emergency

temporary relief, which sought to stay enforcement of an order, dated August 13, 2009,


        1
          See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
appointing real parties in interest as primary managing conservators of J.L.L. See TEX . R.

APP. P. 24.2 (providing that upon proper showing, an appellate court may suspend

enforcement of a conservatorship order with or without security); Id. RULE 52.10(b).

        This Court granted relators’ motion and stayed enforcement of the August 13, 2009

order until further orders from this Court. We also requested a response from the real

parties in interest, Eva Gonzalez and Valdemar Gonzalez, and one was timely filed.

        The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the papers on file, is of the opinion that relators have not shown

themselves entitled to the relief sought and the petition for writ of mandamus should be

denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus is

DENIED. The order staying enforcement of the trial court’s August 13, 2009 order is

hereby LIFTED.2

                                                           PER CURIAM



Memorandum Opinion delivered
and filed on the 31st of August, 2009.




        2
          On August 19, 2009, relators filed a request to refer the case to m ediation. Having denied relators’
petition on the m erits, we refer the m otion for m ediation to the trial court for its consideration.

                                                      2